Name: 79/1000/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 24 July 1979 appointing Judges and Advocates-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1979-12-04

 Avis juridique important|41979D100079/1000/ECSC, EEC, Euratom: Decision of the Representatives of the Governments of the Member States of the European Communities of 24 July 1979 appointing Judges and Advocates-General to the Court of Justice Official Journal L 308 , 04/12/1979 P. 0019 - 0019++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 24 JULY 1979 APPOINTING JUDGES AND ADVOCATES-GENERAL TO THE COURT OF JUSTICE ( 79/1000/ECSC , EEC , EURATOM ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 32B THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 167 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 139 THEREOF , WHEREAS THE TERMS OF OFFICE OF MR A . O'CAOIMH , MR PESCATORE AND MR SOERENSEN , JUDGES OF THE COURT OF JUSTICE , TOGETHER WITH THOSE OF MR REISCHL AND MR WARNER , ADVOCATES-GENERAL OF THE COURT OF JUSTICE , EXPIRE ON 6 OCTOBER 1979 , HAVE DECIDED AS FOLLOWS : SOLE ARTICLE 1 . THE FOLLOWING ARE HEREBY APPOINTED JUDGES OF THE COURT OF JUSTICE FOR THE PERIOD FROM 7 OCTOBER 1979 TO 6 OCTOBER 1985 INCLUSIVE : MR AINDRIAS O'CAOIMH , MR PIERRE PESCATORE , MR OLE DUE . 2 . THE FOLLOWING ARE HEREBY APPOINTED ADVOCATES-GENERAL OF THE COURT OF JUSTICE FOR THE PERIOD FROM 7 OCTOBER 1979 TO 6 OCTOBER 1985 INCLUSIVE : MR GERHARD REISCHL , MR JEAN-PIERRE WARNER . DONE AT BRUSSELS , 24 JULY 1979 . THE PRESIDENT M . O'KENNEDY